UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6186


JOHN JAMES BELL, a/k/a Omar Abdel-Al-Mumit,

                  Plaintiff - Appellant,

             v.

CECILIA    REYNOLDS,      Warden   of       Kershaw   Correctional
Institution,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-03799-GRA)


Submitted:    May 20, 2009                     Decided:   June 15, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John James Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John     James    Bell     appeals      the     district      court’s     order

denying     relief     on    his    petition       for     writ    of    mandamus.         The

district court referred this case to a magistrate judge pursuant

to    28   U.S.C.     § 636(b)(1)(B)          (2006).         The       magistrate    judge

recommended that relief be denied and advised Bell that failure

to file timely and specific objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.               Despite this warning, Bell failed to

file       specific         objections        to       the        magistrate         judge’s

recommendation.          Rather,       Bell    filed       objections      that    did     not

address the magistrate judge’s findings and were construed by

the    district     court     as   a   general       objection      to    the    magistrate

judge’s report and recommendation.

             The     timely        filing     of     specific       objections        to     a

magistrate     judge’s        recommendation          is     necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been      warned       of     the        consequences        of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Bell

has waived appellate review by failing to timely file specific

objections     after        receiving       proper    notice.            Accordingly,      we

affirm the judgment of the district court.



                                              2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3